Case 7:20-cr-00097-VB Document 30 Filed 07/23/20 Page 1 of 1
Case 7:20-cr-00097-VB Document 29 Filed 07/22/20 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

    
  
    

July 22,2020 APPLICATION GRANTS&B

  
   

SOO RED:
BY EMAIL AND ECF
The Honorable Vincent L. Briccetti Vincent L. riccetti, USD.
United States District Judge Dated: r3,/ Ww
Southern District of New York ° White Plains NY
300 Quarropas Street cute car ee
White Plains, New York 10601 ‘ a) ond 4 our t fo

[4 [20 2 et 2:20 pvr »

Defape cone ong tebunk 260,
Dear Judge Briccetti: dua 10 [~1 [20 1). Gover nwenrty
tre

 

Re: United States v. Javier Da Silva, rer (VB)

 
 
 
   
 
 
 

 

 

The parties jointly respectfully request a 90-day adjournment of the sentencing in the
above-captioned matter, currently scheduled for Augiist 5, 2020 at 9:30 a.m., to November 3, 2020.
The COVID-19 pandemic has limited defense coungels’ ability to communicate with their client
and prepare for sentencing. It has also limited thd Government’s ability to meet with family
members of the victim in preparation of sentencing. The Government will serve a copy of this
letter on defense counsel. The Government is available to answer any questions the Court may
have.

Very truly yours,

ss «
AUDREY STRAUSS i hae ne
Acting United States Attorney SAMWASL ON

(> [rg (ozo ,
by: /s Mathew Andrews
Mathew nS eNO
Assistant Uni Orney

(212) 637-6526

 

 

ce: Jason Ser (by email)
Mark Steven DeMarco (by email)

fed States District Courthouse
00 Quarropas Street
White Plains, New York 10601

 
